487 F.2d 513
Robert John WOLCOTT, Petitioner-Appellant,v.John J. NORTON, Warden, Federal Correctional Institution,Danbury, Connecticut, Respondent-Appellee.
No. 1026, Docket 73-1719.
United States Court of Appeals,Second Circuit.
Argued June 25, 1973.Decided June 26, 1973.Certiorari Denied Dec. 17, 1973.

David Cohen, New Haven, Conn.  (Dennis E. Curtis, New Haven, Conn., on the brief), for petitioner-appellant.
Thomas Maxwell, Jr., Asst. U. S. Atty., New Haven, Conn.  (Stewart H. Jones, U. S. Atty., and Andrew B. Bowman, Asst. U. S. Atty., Bridgeport, Conn., on the brief), for respondent-appellee.
Before LUMBARD, HAYS and TIMBERS, Circuit Judges.
PER CURIAM:


1
Petitioner Robert John Wolcott appeals from a judgment entered in the District of Connecticut, Jon O. Newman, District Judge, dismissing his petition for a writ of habeas corpus and rejecting his claim that under 18 U.S.C. Sec. 3568 (1970) he was entitled to credit against his federal sentence for pretrial incarceration although he had already been given credit for such pretrial incarceration against a state sentence served consecutively.  We affirm for the reasons stated in Judge Newman's opinion. 365 F.Supp. 138 (D.Conn.1973).